507 F.2d 1263
88 L.R.R.M. (BNA) 2976, 76 Lab.Cas.  P 10,780
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AVON CONVALESCENT CENTER, Respondent
No. 74-1731.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1974.

Elliott Moore, Michael S. Winer, Deputy Associate Gen. Counsel, Laura Ross Blumenfeld, N.L.R.B., Washington, D.C., John C. Getreu, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Jonas B. Katz, Brown & Gettler, David Reichert, Dennis J. Buckley, Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and WEICK and CELEBREZZE, Circuit judges.


1
This case is before the court upon the application of the National Labor Relations Board for enforcement of its bargaining order against Avon Convalescent Center issued on March 29, 1974.  The Board's Supplemental Decision and Order are reported at 209 N.L.R.B. No. 143.  For a complete statement of facts reference is made to that decision of the Board and to its earlier decision dated June 22, 1973, reported at 204 N.L.R.B. No. 64, including the dissents of Chairman Edward B. Miller to both decisions.  In both decisions the majority of the Board disagreed with the decisions of the Administrative Law Judge.


2
Upon consideration, the court concludes that the Supplemental Decision and bargaining order of the Board requiring respondent to bargain collectively with Local Union 47, Service Employees International Union, AFL-CIO, is not supported by the record in this case.


3
It is ordered that enforcement of the order of the Board be and hereby is denied.